Case 0:19-cv-62751-RKA Document 19 Entered on FLSD Docket 01/02/2020 Page 1 of 2



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                                              CASE No. 0:19-cv-62751-RKA
  DAVID GREENWALD,

         Plaintiff,

  vs.

  CORAL ANESTHESIA ASSOCIATES, INC.,

        Defendant.
  _________________________________/

                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff DAVID GREENWALD, by and through undersigned counsel, pursuant to Rule

  41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby file this Notice of Voluntary

  Dismissal with Prejudice of the above styled action.

         DATED: January 2, 2020

                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540

                                                                COUNSEL FOR PLAINTIFF


  .


                                                                                                                 PAGE | 1 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 19 Entered on FLSD Docket 01/02/2020 Page 2 of 2




                                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on January 2, 2020, the foregoing was electronically

  filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

  filing to all counsel of record.

                                                                 Respectfully Submitted,

                                                                  /s/ Thomas J. Patti                                    .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                  PAGE | 2 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
